In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Lisa, J.), dated January 11, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In a slip and fall case, the plaintiff must demonstrate that the defendants created the dangerous condition which caused the accident or that the defendants had actual or constructive notice of that condition and failed to remedy it within a reasonable time (see, Mercer v City of New York, 88 NY2d 955; Lewis v Metropolitan Transp. Auth., 64 NY2d 670; Birthwright v Mid-City Sec., 268 AD2d 401). With respect to constructive notice, a defect must be visible and apparent, and it must exist for a sufficient length of time before the accident to permit a defendant’s employees to discover and remedy it (see, Gordon v American Museum of Natural History, 67 NY2d 836, 837). The defendants met their initial burden of demonstrating their entitlement to summary judgment as a matter of law. In opposition to the motion, the plaintiff failed to come forward with sufficient admissible evidence to raise an issue of fact (see, Williams v Waldbaums Supermarkets, 236 AJD2d 605; Masotti v Waldbaums Supermarket, 227 AD2d 532; Gottlieb v Waldbaum’s Supermarket, 226 AD2d 344; Kraemer v K-Mart Corp., 226 AD2d 590). Accordingly, the defendants’ motion for summary judgment was properly granted. Bracken, J. P., Santucci, Altman and Florio, JJ., concur.